Citation Nr: 1621673	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Adam G. Werner, Esq.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's increased rating claim for posttraumatic stress disorder (PTSD).  The Veteran appealed, and in April 2014, the Board determined that a claim of entitlement to TDIU was raised by the record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This matter was previously before the Board in April 2014 and September 2014, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Veteran was scheduled for a videoconference hearing in March 2014; however, the record shows that the Veteran later cancelled his request for a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An October 2012 private psychological evaluation indicates that the Veteran receives treatment for his service-connected PTSD at the Vet Center in Traverse City, Michigan.  However, records of such treatment have not been associated with the claims file.  Although the RO obtained the Veteran's VA treatment records, Vet Center records are kept separately from regular VA medical records and must be requested from the specific facility accompanied by a signed authorization.  As these records are pertinent to the Veteran's claim on appeal, the Board finds that a remand is necessary in order to obtain the Veteran's treatment records from the Traverse City Vet Center. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as necessary, the AOJ must attempt to obtain all records of treatment from the Vet Center in Traverse City, Michigan.  All attempts to secure this evidence must be documented in the claims file.  If the AOJ is unable to secure any records, the AOJ must properly notify the Veteran.  See 38 C.F.R. § 3.159(e).

2.  After completing the above, the AOJ should consider whether an additional medical opinion is required regarding the Veteran's employability in light of his service-connected disabilities.    

3.  After completing the above, and any other development deemed warranted, the claim must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      
      
      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




